Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-40 are active in this application. 
Specification
2.	The disclosure is objected to because of the following informalities: The status of the cross-reference to related applications must be updated on page 2.  
Appropriate correction is required.

Claim Objections
3.	Claims 1 and 40 are objected to because of the following informalities:  
	Regarding claim 1, at line 7, “e/n” is suggested to change to --envelope or node--.
Regarding claim 40, at lines 9-10, “the the system” is suggested to change to --the system--.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 1-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding claim 1, there is insufficient antecedent basis for “the execution of a logic” at line 5,  “this listing or ranking” at line 9, and “the main logic” at line 19.
	Regarding claims 2 and 20, there is insufficient antecedent basis for “the execution of main logic”. Also it is unclear to what logic is referred to “the logic within”.
	Regarding claims 3 and 21, it is unclear to what referred to the term “it”.  Also it is unclear to what referred to “this logic”.
	Regarding claims 5 and 23, there is insufficient antecedent basis for “the node”.  It is unclear what node is referred to.
	Regarding claims 6 and 24, there is insufficient antecedent basis for “the node” and “the next node”.
	Regarding claims 7-8 and 25-26, there is insufficient antecedent basis for “the node”.  It is unclear what node is referred to.
	Regarding claims 10 and 28, there is insufficient antecedent basis for “the number of nodes”.
	Regarding claim 11, there is insufficient antecedent basis for “the node”.  It is unclear what node is referred to.
	Regarding claims 12-13 and 30, there is insufficient antecedent basis for “the ranking moderator criteria”.
	Regarding claims 18 and 35, there is insufficient antecedent basis for “the local ranking moderator”.  Also it is unclear to what referred to “its”.

	Regarding claim 29, there is insufficient antecedent basis for “the node”.  The claim also recites “the method of claim 1…” which make the claim as multi dependent claim.
	Regarding claim 36, there is insufficient antecedent basis for “this listing or ranking” at line 5, “the one node” at line 8, and “the main logic” at line 9.
	Regarding claim 37, there is insufficient antecedent basis for “the first node or second node”.
	Regarding claim 39, there is insufficient antecedent basis for “the execution of a logic” at line 14, “this listing or ranking” at line 18, “the one node” at line 21, and “the main logic” at line 26.
	Regarding claim 40, there is insufficient antecedent basis for “this listing or ranking” at line 14, “the one node” at line 17, and “the main logic” at line 19.
Dependent claims are depended on rejected claims thus are rejected on the same ground.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims Comparison

                      Instant Application                                          16/134,929
1. A distributed exchange protocol method based on a safe transfer of envelopes among a distributed nodal network using a local ranking moderator, said method comprising the steps of: 
authoring an envelope at one node, said envelope comprising at least a letter and a trigger, wherein said letter is any one of an execution algorithm and said trigger is any one of an event or algorithm that starts the execution of a logic; 
collecting information about at least one of an envelope or node (e/n) interacting with or interacted with another e/n by a ranking moderator and based on said collected information generate a ranking or listing of at least one of honest, dishonest, or unknown nodes and sharing this listing or ranking by at least one node to decide which nodes are eligible for envelopes to be transferred to or from; 
launching said envelope into the distributed network of nodes, whereby the envelope is transferred from at least the one node to at least another node that is moderator-approved and 
checking the trigger from at least one envelope at least once by at least the moderator-approved node and transferred further to another moderator-approved node if 
analyzing the envelopes content upon trigger being fired to learn which node is eligible to execute the main logic of the envelope.

2. The method of claim 1, wherein the envelope comprises of at least a trigger (event or algorithm that starts the execution of main logic) and a letter (main execution algorithm of any complexity) combined to be launched into the network and processed according to the logic within.

3. The method of claim 2, wherein the envelope further comprises a stamp, wherein the stamp is a cryptographic envelop identifier that ties it to a payment made to the network for processing this logic.

4. The method of claim 1, further comprising an envelope exchange logic embedded in every node allowing safe envelop transfer between independent nodes without loss, corruption or denial-of-service related events.

5. The method of claim 1, wherein the node not checking the trigger of at least one envelope momentarily disables trigger checking functionality until at least one envelope arrives or returns for the trigger check.

6. The method of claim 1, wherein the node checks the trigger of at least one envelope only once prior to transferring to the next node.

7. The method of claim 1, wherein the node checks any number of envelopes concurrently.

8. The method of claim 1, wherein the node is any processor-enabled device.

9. The method of claim 1, further comprising an envelope transfer scheme employing a triangulation algorithm to ensure safe transfer of envelopes from node to node.

10. The method of claim 9, wherein the envelope transfer scheme increases transfer stability as the number of nodes increase.

11. The method of claim 1, wherein the node further comprises a public key identifier to locate or verify any sending or receiving node or envelope exchange in any given transaction.

12. The method of claim 1, wherein the ranking moderator criteria for node ranking along at least one of honest, dishonest, or unknown node is generated with standard or customized coded logic based on at least one of node, network or envelope properties.

13. The method of claim 1, wherein the ranking moderator criteria is dynamic based on at least one of node, network or envelope properties, wherein the criteria shifts in real-time with at least one change in at least one of node, network, or envelope properties.

14. The method of claim 1, wherein the ranking moderator generates multiple node rankings based on any of a criteria, and nodes can decide which ranking to trust based on a preferred criteria.

15. The method of claim 1, wherein the ranking moderator generates the ranking based on at least one of a node-based, group of nodes-based, all nodes in a network-based, or inter-network-based ranking.

16. The method of claim 1, wherein nodes that are moderator-approved and eligible for envelope receipt are ranked as at least one of honest or unknown.

17. The method of claim 1, wherein a node ranked as unknown is eligible for envelop receipt and upon at least one successful transfer to at least one other moderator-approved node is upgraded from unknown to honest based on the successful transfer.

18. The method of claim 1, wherein the exchange protocol combines the local ranking moderator with a global ranking moderator, to provide with an initial list of trusted nodes, and then allow a build of its own ranking depending on its interactions with other participants of the network.


authoring an envelope at an origin node, said envelope comprising at least a letter and a trigger card, wherein said letter is any one of an execution algorithm and said trigger card is any one of an event or algorithm that starts the execution of a logic; 










launching said envelope into the distributed network of nodes, whereby the envelope is transferred from at least one run-node to at least a second run-node according to an embedded exchange logic for safe transfer; 
checking the trigger from at least one envelope at least once by each run-node and transferred further if the trigger is not met and disabling trigger checking functionality of any 


analyzing the envelopes content upon trigger being fired to learn which run-node is eligible to execute the main logic of the envelope (execute-node).
2. The method of claim 1, wherein the envelope comprises of at least a trigger (event or algorithm that starts the execution of main logic) and a letter (main execution algorithm of any complexity) combined to be launched into the network and processed according to the logic within.

3. The method of claim 2, wherein the envelope further comprises a stamp, wherein the stamp is a cryptographic envelop identifier that ties it to a payment made to the network for processing this logic.

4. The method of claim 1, further comprising an envelope exchange logic embedded in every node allowing safe envelop transfer between independent nodes without loss, corruption or denial-of-service related events.

5. The method of claim 1, wherein the node not checking the trigger of at least one envelope momentarily disables trigger checking functionality until at least one envelope arrives or returns for the trigger check.

6. The method of claim 1, wherein the node checks the trigger of at least one envelope only once prior to transferring to the next node.

7. The method of claim 1, wherein the node checks any number of envelopes concurrently.

8. The method of claim 1, wherein the node is any processor-enabled device.

9. The method of claim 1, further comprising an envelope transfer scheme employing a triangulation algorithm to ensure safe transfer of envelopes from node to node.

10. The method of claim 9, wherein the envelope transfer scheme increases transfer stability as the number of nodes increase.

11. The method of claim 1, wherein the node further comprises a public key identifier to locate or verify any sending or receiving node or envelope exchange in any given transaction.

12. The method of claim 1, wherein the triggers are created with standard or customized coded logic.

13. The method of claim 1, further comprising transferring the envelope to the eligible run-node once trigger is fired and check trigger context and envelope integrity and proceed to execution of the main logic of the envelope.

14. The method of claim 1, wherein the run-node eligible to execute the main logic of the envelope is dynamic based on network or envelope properties.

15. The method of claim 1, wherein the run-node eligible to execute the main logic of the envelope is pre-determined by at least one of a user or trusted authority.

16. The method of claim 1, wherein the exchange protocol is associated with a smart contract, wherein each exchange is executed independently with no alteration or suspension of the main envelope logic.

17. The method of claim 1, wherein the exchange protocol is associated with a distributed registry for storing, reading, and writing arbitrary data into a network.

18. The method of claim 1, wherein the exchange protocol is associated with a distributed messenger system.

19. The method of claim 1, wherein the exchange protocol is associated with a distributed document exchange system.












Claims 19-40 of instant application are methods, systems, and broader version of claims 1-18. 
	Regarding claim 1 of the instant application, the claims are directed toward similar subject matter as claim 1 of ‘929, except for the instant application discloses “collecting information about at least one of an envelope or node (e/n) interacting with or interacted with another e/n by a ranking moderator and based on said collected information generate a ranking or listing of at least one of honest, dishonest, or unknown nodes and sharing this listing or ranking by at least one node to decide which nodes are eligible for envelopes to be transferred to or from”.  Although the conflicting claims are not identical, they are not patently distinct from each other because they are substantially similar in scope and it would have been prima facia obvious to one of the ordinary skills, before the effective filing date of the claimed invention to perform the functions as addressed above.  The motivation would have been to accommodate an obvious need.  Claims 19-40 of instant application are methods, systems, and broader version of claims 1-18 of instant application thus rejected on the same ground. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner's Note
7.	The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.
It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN. "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments (see MPEP 2123).
The Examiner has cited particular locations in the reference(s) as applied to the claims below for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 36-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham (US 2016/0044000). 
	Regarding claim 36, Cunningham discloses a distributed exchange protocol method based on a safe transfer of envelopes among a distributed nodal network using a ranking moderator (Figures 1 and 2), said method comprising the steps of: 
	collecting information about at least one of an envelope or node ([0034]-[0035] and [0051]) and generating a list or ranking by a ranking moderator based on said collected information ([0047]-[0048], [0051], ranking of nodes by priority based on pathway or location); and 
	downloading this listing or ranking by a network to decide which nodes are eligible for envelopes to be transferred to or from and launching said envelope into the distributed network of nodes ([0037], [0041] and [0064]), whereby the envelope is transferred from at least the one node to at least a second moderator-approved node for analysis of content upon trigger being fired to learn which node is eligible to execute the main logic of the envelope ([0041], [0051], [0055]-[0057]).



	Regarding claim 38, Cunningham discloses collecting more than one signed receipt by at least a first node allowing the at least first node to perform an inquiry of node integrity of at least one node along the envelopes transfer route ([0057], [0060]-[0061], public key and [0064]).

	Regarding claim 40, Cunningham discloses distributed exchange protocol system based on a safe transfer of envelopes among a distributed nodal network using a ranking moderator (Figures 1 and 2), said system comprising: 
	a network with at least two nodes (Figure 1); 
	an envelope with at least one letter and at least one trigger (Figure 1); 
	a ranking moderator (Figures 1 and 2); 
	a processor (Figures 1 and 2); 
	a non-transitory storage element coupled to the processor (Figures 1 and 2); 
	encoded instructions stored in the non-transitory storage element (Figure 2), wherein the encoded instructions when implemented by the processor, configure the system to: 
	collect information about at least one of an envelope or node ([0034]-[0035] and [0051]) and generating a list or ranking by a ranking moderator based on said collected information ([0047]-[0048], [0051], ranking of nodes by priority based on pathway or location); and 


Allowable Subject Matter
9.	Claims 1-35 and 39 would be allowable if overcome the 35 U.S.C. 112(b) rejections and the Double Patenting rejections.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERILYN P NGUYEN whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/            Primary Examiner, Art Unit 2153